Citation Nr: 1138301	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  If the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the question which must be resolved is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f).  

The Veteran's DD Form 214 reflects that he had 1 year of foreign service, and his service personnel records reflect that he was enroute to Vietnam on September 19, 1970, and he served in Vietnam from November 18, 1970 to November 4, 1971.  He is in receipt of the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  His military occupational specialty was preventative medical specialist and helper with the 172nd Preventative Medical Unit.  The Veteran asserts that he was exposed to troop casualties due to his military occupation specialty.  He has also reported that he "survived" a typhoon which hit Chu Lai in October 1971.

The Board notes that the RO has not attempted to verify whether a typhoon hit Chu Lai or Vietnam in October 1971; however, the Board has been able to confirm that Typhoon Hester struck Central Vietnam between October 23-25, 1971.  

Initially, the RO/AMC should obtain documentary evidence pertaining to Typhoon Hester which struck in October 1971.  The RO/AMC should attempt to confirm where the Veteran's unit was stationed at the time Typhoon Hester struck, and whether there were any causalities or damage as a result of the typhoon.

Then, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.

Finally, updated treatment records from the Orlando VA Medical Center (VAMC) and the Orlando Vet Center should be obtained for the period September 27, 2005, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Treatment records from the Orlando VAMC and the Orlando Vet Center for the period September 27, 2005, to the present should be requested.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  An attempt should be made to obtain documentary evidence from an appropriate repository pertaining to Typhoon Hester which struck Vietnam in October 1971.  The RO/AMC should determine where the Veteran's unit was stationed at the time of Typhoon Hester, and whether there were any casualties or damage as a result of the typhoon.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran served in Vietnam from November 1970 to November 1971, and he was a preventative medical specialist and helper with the 172nd Preventative Medical Unit.

The examiner should provide an opinion as to the following:

a)  whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b)  whether any diagnosed PTSD is due to his duties as a preventative medical specialist and helper with the 172nd Preventative Medical Unit;

c)  whether any diagnosed PTSD is due to experiences during Typhoon Hester which struck Vietnam in October 1971;

d)  For any other psychiatric diagnosis rendered other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2011) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


